Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
1.	Claims 1, 4-10 and 13-20 are presented for examination. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/22 has been entered.
3.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 4-10, 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “determine if the rate ...” in line 5 and “if the duration…” in line 7 that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “determine if the rate” and “if the duration” will be construed as “determine in response to the rate ...” and “in response to the duration…”.
Claim 10 recites “determine if the rate ...” in line 4 and “if the duration…” in line 6 that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “determine if the rate” and “if the duration” will be construed as “determine in response to the rate ...” and “in response to the duration…”.
Claims 4-9, 13-20 rejected because they incorporate the deficiencies of claims 1 and 10 respectively.

6.	Claims 1, 4-6, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable by Kerpez (US 20160205264 A1) in view of Chau et al. (US 20150362974 A1) and Kim et al. (US20200323032 A1).
Regarding claim 1, Kerpez teaches a modem energy management system ([0003]) comprising:
a controller ([0047] The combined use of different transmission power states can be intelligently managed by a local real-time controller...The real-time controller may reside in or near the user CPE or DSLAM, or both.) adapted to:
measure the rate at which data is being processed by a modem ([0033] L2, more generally, is considered a power management mode, which reduces the power consumed by DSL modems (transceivers) for periods of time when there is little or no traffic on the line,);
determine if the rate is below a predetermined level Ruin ([0048] the real-time controller determines when parameter levels or combinations of parameter levels have reached values such as crossing thresholds, for a sufficient of time, to initiate a transition between different power states. The parameter levels can be traffic levels, throughputs, queue lengths, bandwidth demand, number of sessions, traffic descriptors, traffic predictions, time of day or time of week, user data, or other external inputs.);
measure a duration of time TLow that the rate remains below Rum ((0048] the real-time controller determines when parameter levels or combinations of parameter levels have reached values such as crossing thresholds, for a sufficient of time, to initiate a transition between different power states. The parameter levels can be traffic levels, throughputs, queue lengths, bandwidth demand, number of sessions, traffic descriptors, traffic predictions, time of day or time of week, user data, or other external inputs.); and
place the modem in a lower power mode if the duration of TLow exceeds a predetermined minimum low-use period PLow ({0048] the real-time controller determines when parameter levels or combinations of parameter levels have reached values such as crossing thresholds, for a sufficient of time, to initiate a transition between different power states. The parameter levels can be traffic levels, throughputs, queue lengths, bandwidth demand, number of sessions, traffic descriptors, traffic predictions, time of day or time of week, user data, or other external inputs... The real-time controller implements state transitions that are allowed, increases and decreases power and PSD levels according to allowed levels, and affects state transitions after certain lengths of waiting time or hysteresis. The thresholds, allowed state transitions, allowed transmit power or PSD changes, times, etc., can be maintained in a data store, such as a management information base (MIB) and are referred to herein as the “LPM MIB elements,” where LPM refers to Low-Power Mode.).
In summary, Kerpez teaches a modem energy management system that utilizes a controller to control the transmission power states of a modem. Kerpez does not teach when the modem is directly placed into a low power state, it draws less power from a power module; and the modem ceases to perform any further modulation or demodulation of data (in other word, the associated controller/processor stops operation and manage bidirectional data transmission). Specifically, Kerpez does not teach a processor may be stopped while the modem in a low power state; and a power module; wherein a reduced level of power is drawn from the power module.
Kim teaches a processor may be stopped while a modem in low power mode ([para 0501] According to various embodiments, if the 5G modem 2240 of the electronic device 101 enters the low-power mode, the 5G modem 2240 may switch from the wake-up state to the sleep state and stop the operation for at least one entity. For example, in the sleep state, only the interface 2243 and the power management module 2242 of the 5G modem 2240 are operated, and execution of at least one of the CPU 2241, and the RFIC control module 2244a, the protocol stack 2244b, and the boot loader 2244c, loaded to the memory 2244, may be stopped).
Chau et al. however, teaches an embedded device that draws less power from a power module when the device is operating in a low state of power. Specifically, Chau et al. teaches a power module ([0043] The power module 136 provides electric power to the embedded device 120. In some cases, the power module acts as a self-contained power source (e.g., a battery that stores and releases electric energy); and, wherein a reduced level of power is drawn from the power module ([0048] In some implementations, the embedded device 120 can operate according to multiple different power states in order to vary the amount of power that it consumes during operation. However, to conserve power, the embedded device can later transition into a lower power state (e.g., a “sleep” state); in this power state, the device draws less power, but as a trade-off, provides the host 110 with a comparatively limited range of functionality. This can be useful, for example, as it allows the embedded device 120 to draw less power when certain functionality of the embedded device 120 is not needed (e.g., when the embedded device 120 has been idle for some period of time). 
Kerpez and Chau and Kim are considered to be analogous to the claimed invention because they are in the same field of device power management. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have incorporated the power module from Chau with the controller of Kim and Kerpez to improve it by having the modem draw less power when the modem ceases to modulate or demodulate (Chau et al. [0048]) (Kim [0501]).

Regarding claim 4, Kerpez further teaches wherein the modem is a cable modem [0024].
Regarding claim 5, Kerpez further teaches wherein the modem is an optical modem [0024].
Regarding claim 6, Kerpez further teaches further comprising a user interface (FIG. 1, management device 170... [0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc. coupled to the home network 104 as depicted.) in communication with the controller and adapted to transmit user commands to the controller ((0047] The combined use of different transmission power states can be intelligently managed by a local real-time controller, a remote management system, or a combination of both.), the user commands comprising at least one of: the setting of Rmin ([0048] the real-time controller determines when parameter levels or combinations of parameter levels have reached values such as crossing thresholds, for a sufficient of time, to initiate a transition between different power states. The parameter levels can be traffic levels, throughputs, queue lengths, bandwidth demand, number of sessions, traffic descriptors, traffic predictions, time of day or time of week, user data, or other external inputs.);
the setting of Plow ([0048] the real-time controller determines when parameter levels or combinations of parameter levels have reached values such as crossing thresholds, for a sufficient of time, to initiate a transition between different power states. The parameter levels can be traffic levels, throughputs, queue lengths, bandwidth demand, number of sessions, traffic descriptors, traffic predictions, time of day or time of week, user data, or other external inputs.);
placing of the modem into low power mode ([0048] The real-time controller implements state transitions that are allowed, increases and decreases power and PSD levels according to allowed levels, and affects state transitions after certain lengths of waiting time or hysteresis. The thresholds, allowed state transitions, allowed transmit power or PSD changes, times, etc., can be maintained in a data store, such as a management information base (MIB) and are referred to herein as the “LPM MIB elements,” where LPM refers to Low-Power Mode.);
taking the modem out of low power mode ([0035] These DSL low power modes can enable a transmitting and receiving pair of DSL modems supporting the DSL connection to enter and leave the lower power modes when low levels of data traffic, or no data traffic, are being transmitted over the DSL connection.); and
powering down the modem ([0026] Further, many DSL transceiver functionalities can be turned off when discontinuous operation is not sending any data, resulting in a higher power reduction, in some instances, greater than 50%.).
As per claims 10, 12-15, Kerpez and Chau and Kim together teach the modem energy management system. Therefore, they teach the method implementing the steps of the system.

7.	Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable by Kerpez (US 20160205264 A1) in view of Chau et al. (US 20150362974 A1) and Kim et al. (US20200323032 A1) and in further view of Lauvaud et al. (US 20040057576 A1).
Regarding claim 7, Kerpez and Chau et al and Kim fail to teach wherein the user command for taking the modem out of low power mode comprised actuating a Wi-Fi protected set-up button.
Lauvaud et al. however teaches wherein the user command for taking the modem out of low power mode comprised actuating a Wi-Fi protected set-up button ([0014] For example, the subscriber can activate an activation switch... the cable modem device has a circuit that provisions a telephony interface upon activation of a telephony device. If the activation switch is activated, the cable modem device wakes up. Wake up can occur for example, by having the power gating circuitry enable the circuitry that has been switched off and having the cable modem device initialize itself on the cable network thereby provisioning the telephony interface).
Kerpez, Chau et al., Kim and Lauvaud are considered to be analogous to the claimed invention because they are in the same field of device power management. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have modified the user interface as taught by Kerpez (Kerpez [0023]) with the activation switch to wake up the cable modem as taught by Lauvaud (Lauvaud [0014]) to arrive at system wherein the user command for taking the modem out of low power mode comprised actuating a Wi-Fi protected set-up button. Doing so would allow a subscriber to switch from a lower power consumption mode on the power gating circuitry, which allows the cable modem to communicate with the CMTS to provide data (Lauvaud [0014]).
Regarding claim 16, Lauvaud et al. teaches wherein the user command for taking the modem out of low power mode comprised actuating a Wi-Fi protected set-up button ([0014] For example, the subscriber can activate an activation switch... the cable modem device has a circuit that provisions a telephony interface upon activation of a telephony device. If the activation switch is activated, the cable modem device wakes up. Wake up can occur for example, by having the power gating circuitry enable the circuitry that has been switched off and having the cable modem device initialize itself on the cable network thereby provisioning the telephony interface).

8.	Claims 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Kerpez (US 20160205264 A1) in view of Chau et al. (US 20150362974 A1) and Kim et al. (US20200323032 A1) and in further view of Denney (US 20140321463 A1).
Regarding claim 8, Kerpez and Chau et al. and Kim fail to teach is further adapted to take the modem out of the low power mode after a predetermined period of time Psleep.
However, Denney teaches further adapted to take the modem out of the low power mode after a predetermined period of time Psleep ([0045] When a CM 104 is sleeping it is also referred to as in "sleep mode" or "low power mode."... [0065] In step 506, the cable modem wakes up prior to the end of its predetermined sleep cycle).
Kerpez, Chau et al., Kim and Denney are considered to be analogous to the claimed invention because they are in the same field of placing devices in low power modes. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to have modified the local time controller as taught by Kerpez (Kerpez [0047]) with the wake up functionality of the cable modem as taught by Denney (Denney [0065]) to arrive at a controller is further adapted to take the modem out of the low power mode after a predetermined period of Psleep. Doing so would allow a cable modem to urgently transmit messages (Denney [0052]).
Regarding claim 9, Kerpez in view of Chau et al. and in further view of Denney teaches the system of claim 8. Kerpez further teaches comprising a user interface (FIG. 1, management device 170... [0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc. coupled to the home network 104 as depicted.) in communication with the controller and adapted to transmit user commands to the controller ({(0047] The combined use of different transmission power states can be intelligently managed by a local real-time controller, a remote management system, or a combination of both.).
Denney teaches the user commands comprising at least instructions for the controller to set the value of Psleep ((0051] CMTS 102 may determine the length of the sleep cycle 302. Since the CMTS 102 knows exactly when a CM 104 will wake up, it can adjust sleep cycle 302 such that the unicast IUC3 region 300 coincides with a time at which the CM 102 will wake up.).
Regarding claim 17, Denney teaches further comprising the step of taking the modem out of the low power mode after a predetermined period of time Psleep ([0045] When a CM 104 is sleeping it is also referred to as in "sleep mode" or "low power mode."... [0065] In step 506, the cable modem wakes up prior to the end of its predetermined sleep cycle).
Regarding claim 18, Denney teaches further comprising the step of transmitting commands from a user interface wherein the commands comprise at least instructions for setting the value of Psleep ([0051] CMTS 102 may determine the length of the sleep cycle 302. Since the CMTS 102 knows exactly when a CM 104 will wake up, it can adjust sleep cycle 302 such that the unicast IUC3 region 300 coincides with a time at which the CM 102 will wake up.).
Regarding claim 19, Kerpez further teaches wherein the user interface comprises (FIG. 1, management device 170) at least one of: a personal computer ([0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc.) coupled to the home network 104 as depicted.); a mobile device ([0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc.) coupled to the home network 104 as depicted.); and a smart phone ([0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc.) coupled to the home network 104 as depicted.).
Regarding claim 20, Kerpez further teaches wherein the user interface comprises (FIG. 1, management device 170) at least one of: a personal computer ([0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc.) coupled to the home network 104 as depicted.); a mobile device ([0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc.) coupled to the home network 104 as depicted.); and
a smart phone ([0023] In another embodiment, apparatus 170 operates as a controller card or as a chipset within a user's terminal equipment 102 (e.g., a Customer
Premises Equipment (CPE) device or a remote terminal device, network node, LAN device, etc.) coupled to the home network 104 as depicted.).

9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
	Response to Arguments
10.	Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1, 4-10 and 13-20 have been considered but are moot in view of new ground rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Apr. 28, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115